Citation Nr: 1217319	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-42 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected osteoarthritis of the right knee, status post total knee replacement.

2.  Entitlement to a separate increased disability rating for osteoarthritis of the right knee with limitation of extension.  

3.  Entitlement to a total disability evaluation based on unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974 and from May 1977 to December 1985.  The DD Form 214 showing the latter period of active duty also shows that he had prior active service of 5 years, 2 months, and 25 days, and since the two year period of active duty from February 1972 to February 1974 does not account for the 5 year period in its entirety, there must have been another period of active service that has not been verified by any evidence in the claims file that is typically accepted for the purpose of verifying service dates.  In addition, the rating decisions in this case cite various dates of service, and the decisions are not consistent with each other in this regard.  The Veteran testified at a hearing before the Board in January 2012 that he served from February 1972 to December 1985 with only about a 30-day break in service somewhere during that period. 

This matter comes before the Board of Veterans` Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the Veteran's 10 percent evaluation for osteoarthritis of the right knee and granted a separate 20 percent rating for limitation of extension for the right knee.  

Following the September 2008 rating decision, the Veteran underwent a total right knee replacement on April 7, 2010.  He was granted temporary total disability in a March 2011 rating decision.  In that same rating decision, and following the period for his temporary total disability, the Veteran's right knee disability, status post total knee replacement, was thereafter rated as 30 percent disabling, effective June 1, 2011, and his evaluation for limitation of extension was not affected.  In a May 2011 rating decision, however, the Veteran's evaluation for limitation of extension was reduced from 20 to 0 percent, effective April 7, 2010.  

In the May 2011 rating decision, the RO granted service connection for the Veteran's degenerative disc disease and spondylosis of the lumbar spine and osteoarthritis of the left knee.  The issues of service connection for these disabilities are no longer before the Board.  
Additional medical records have been associated with the claims file since the May 2011 supplemental statement of the case was issued.  The Veteran did not provide a waiver as to initial RO adjudication of this new evidence.  However, the evidence does not deal with treatment relating to the Veteran's right knee and is not considered pertinent to the appeal.  See 38 C.F.R. § 20.1304.  As such, the Board may proceed.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  In this case, as will be discussed below, the Veteran, during his various VA examinations and at his January 2012 hearing, contended that he was unable to work due to his service connected disabilities.  His service-connected disabilities include his bilateral knee and lumbar spine disabilities.  Therefore, the issue is raised by the record and the issue is properly before the Board.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To provide the Veteran with an updated VA examination and to adjudicate the TDIU claim.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2011).  

a. Updated Examination

The Veteran was afforded a VA examination in September 2005.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an updated VA examination is needed as the Veteran underwent a total knee replacement for his right knee in April 2010 with no updated VA examination having been preformed since that time.  

During the September 2005 VA examination, the Veteran reported using a cane and a brace but provided that he was not allowed to use his cane at work because he operated heavy equipment.  The Veteran indicated that he did have pain with some of the occupational duties performed.  The Veteran reported getting flare-ups of pain approximately once a month with increased knee swelling.  His right knee pain was located in the medial and inferior parts of the patella and occurred from standing more than 45 minutes or lifting more than 75 pounds.  Upon examination, the Veteran had no point tenderness in the medial or lateral compartment or any tenderness on the patella.  There was no swelling and his flexion was from 0 to 100 degrees with no pain.  The Veteran's ligaments were stable, and he had some tenderness with pressure on his medial meniscus.  He was diagnosed with right knee status post medial meniscectomy with resulting osteoarthritis. 

VA treatment records dated before and after the September 2005 VA examination provided that the Veteran continued to complain of right knee pain and continued to be diagnosed with osteoarthritis of the right knee.  An April 2008 VA general examination indicated that the Veteran had to stop working when his employer noticed that he was using a cane and a right knee brace.  The examiner provided that he was having difficulty getting in and out of the truck, lifting and loading the truck, and was not able to squat.  The Veteran had problems with his bilateral knees.  The Veteran reported constant bilateral knee pain with swelling, buckling, and popping.  He indicated an inability to walk more than a block, stand more than 5 to 10 minutes, or sit for more than an hour and a half.  Flare-ups of pain were noted during bad weather.  The examiner did not provide a physical examination on the Veteran's right knee at that time.  

An August 2008 VA examination report indicated that the Veteran reported right knee pain every day with swelling since his right knee surgery in May 1973.  He denied locking, buckling, or grinding but experienced popping.  He reported an inability to run, bend, stand for more than 10 minutes, or walk more than a block and a half.  The Veteran reported that he had to stop working because he could not take his narcotics for his bilateral knee pain while driving.  On examination, the Veteran's extension was to 15 degrees with pain with no diminution with repetitive testing or DeLuca criteria noted.  He was diagnosed with significant right knee osteoarthritis and degenerative meniscal changes.  

In a March 2010 orthopedic surgery note, the examiner noted a long history of right knee pain with worsening symptoms in the past several years.  Injections, physical therapy, and strengthening exercises did not help his pain, and he was unable to do his activities of daily living.  On examination, a varus deformity was noted on his right knee with a well-healed scar on the medial side of his right knee.  There was no patellofemoral crepitus on range of motion, and he could extend fully and flex to approximately 100 degrees with pain on the medial side.  His knee was stable to varus and valgus stress, and he had 5/5 strength in his knee flexors and extensors, hip flexors, and extensors, dorsiflexors and plantar flexors of his foot.  The examiner noted x-rays taken in December 2009 which revealed varus deformity about his right knee with severe tricompartmental osteoarthritis, and medial compartment showed signs of joint space narrowing, subchondral sclerosis and subchondral cyst formation as well as osteophytes.  The plan was to proceed with a total right knee replacement.  

In April 2010, the Veteran underwent a total right knee replacement.  An April 2010 occupational therapy consultation report indicated that two days after his surgery the Veteran was referred to the clinic for instruction in use of adaptive equipment.  In this treatment note, it was indicated that the Veteran was a retired truck driver.  In an April 2010 discharge summary report, it was indicated that the Veteran underwent a right total knee replacement with an uneventful recovery.  He was discharged two days after this surgery.  

A November 2010 VA treatment note indicated a sudden onset of sharp pain after walking long distances which occurred in the later aspect of his proximal tibia.  Examination of his right lower extremities showed a well-healed total knee arthroplasty incision over the right knee with no swelling, full extension and flexion to about 95 degrees.  He had no varus or valgus laxity, and he was neurovascularly intact distally with a warm extremity and brisk capillary refill.  

A September 2011 VA treatment record indicated that he had worsening bilateral chronic knee pain with the right being worse.  The Veteran indicated that he could hardly walk due to his pain, rated as 10/10 with slight swelling of the right knee.  VA treatment records dated in January 2012 were silent for complaints of right knee pain.  

During his January 2012 hearing, the Veteran testified that he felt that his right knee disability had become worse since his last examination in August 2008.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  During his hearing, he indicated that he still suffers from chronic pain of the right knee.  While the August 2008 examination report reflected a thorough examination of the Veteran's right knee, he underwent right knee surgery since then, and his right knee and right lower extremities have not been reexamined since that time.  The Board notes that the Veteran is competent to testify about his symptoms relating to his right knee disorder.  See Jandreau, 492 F.3d at 1377.  Therefore, to the extent that the Veteran asserts his right knee disability has increased in severity since his last August 2008 examination, a new evaluation is necessary to evaluate the current severity of the disability.

b. TDIU

Furthermore, the Veteran has provided that his service-connected disabilities, to include his right knee disability, preclude him from obtaining gainful employment.  See VA examination reports dated in August 2008; December 2007 statement; and the January 2012 videoconference hearing transcript.  As such, the issue of TIDU is before the Board.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation).  However, the RO has not specifically adjudicated the TDIU claim.  The Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In doing so, send a letter to the Veteran and his representative that provides the Veteran with notice consistent with the VCAA, including informing him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct the Veteran to complete the form and return it to the RO.

2. Schedule the Veteran for an examination to determine the extent and severity of his service-connected right knee disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  The examiner is specifically asked to review the September 2005 VA examination report evidencing flexion of the right knee from 0 to 100 degrees, with pain at 90 degrees; the August 2008 VA examination report showing extension to 15 degrees and flexion to 85 degrees both with pain and indicating that the Veteran was no longer employed; the VA treatment notes showing the Veteran's April 2010 right total knee replacement; VA treatment notes dated in November 2010 and September 2011 which show continued right knee pain; the January 2012 videoconference hearing transcript; and a December 2007 statement where the Veteran asserted that the medications he was taking for the pain due to his service-connected disabilities caused him to lose his job.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

Specifically, the examiner should include a discussion of the residuals of the Veteran's total knee replacement, to include whether the Veteran has chronic residuals consisting of severe painful motion and weakness in the right lower extremity or intermediate degrees of residual weakness, to include pain or limitation of motion.  The examiner should note the ranges of motion of the Veteran's right knee in the examination report.  The examiner should also note the presence, if any, of any ankylosis (favorable or unfavorable) of his knee, a discussion of any impairment of the tibia and fibula, or genu recurvatum.  If the Veteran's range of motion exceeds what is normal, the examiner is asked to provide an explanation as to such findings.  

The examiner should also discuss whether the Veteran's right knee disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  The examiner is also asked to state to what extent, if any, the Veteran's right knee disability has increased in severity since his August 2008 VA examination and April 2010 surgery.  

The examiner is also asked to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right knee disability.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee disabilities alone precludes his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed. In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

3. Thereafter, the RO should readjudicate the Veteran's claims for an increased disability rating for the right knee disability and TDIU.  If the benefits sought remain denied, furnish a SSOC to the Veteran and his representative.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



